Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 11 and its dependent claims are allowable because Claim 11 specifically requires a first pump comprising a first sub-pump and a second sub-pump; a first actuation unit assigned to a first disc set of the continuously variable transmission; a first line section fluidically connecting the first pump to the first actuation unit; a second actuation unit assigned to a second disc set of the continuously variable transmission; and a second line section fluidically connecting the first pump to the second actuation unit; wherein: the second sub-pump comprises a first connection that can be selectively fluidically connected to the first actuation unit via the first line section; or the second sub-pump comprises a second connection that can be selectively fluidically connected to the second actuation unit via the second line section.  

Claim 21 and its dependent claims are allowable because Claim 21 specifically requires a hydraulic transformer; a first actuation unit assigned to a first disc set of the continuously variable transmission; a first line section fluidically connecting the hydraulic transformer to the first actuation unit; a second actuation unit assigned to a second disc set of the continuously variable transmission; and a second line section fluidically connecting the hydraulic transformer to the second actuation unit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
May 6, 2022